El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Se trata de un caso de desahucio. La demandante alegó que es dueña de la casa No. 9 de la calle de Cerra, en San-turce, término municipal de San Juan y que—
' “El demandado Pedro González García, ocupa, la referida casa, sin que tenga, desde el día primero de diciembre de 1920, contrato alguno con la demandante que le permita ocupar tal casa, y sin que pague canon o merced alguna por arrendamiento; y que el deman-dado ha sido requerido en forma "por parte de la demandante para que desocupe y desaloje la casa, y la deje a disposición de la deman-dante sin que baya accedido a tal requerimiento.”
*290Basándose en esos hechos, solicitó nna sentencia de de-sahucio.
El demandado contestó negando que la demandante fuera dueña y alegando que “desde el mes de enero de 1916 viene poseyendo la casa No. 9 * * * en virtud de contrato de arrendamiento celebrado con doña Blanca Cerra, y pagando por el uso de dicha finca un canon mensual de treinta dólares hasta el 30 de noviembre próximo pasado.”
Y como “defensa especial” alegó: “que no conoce a la demandante ni ha tenido jamás con ella actos ni contratos de especie alguna.”
Celebrada la vista, la corte declaró con lugar la demanda y el demandado interpuso entonces el presente recurso, de apelación.
Hemos examinado los autos y resulta plenamente pro-bado que la casa de que se trata es de la propiedad de la demandante; que Blanca Cerra es apoderada de la deman-dante y como tal la arrendó al demandado; que éste pagó los cánones de arrendamiento, — treinta dólares mensuales, — • hasta el último de noviembre de 1920; que con anterioridad a esa fecha fué avisado por la apoderada de la dueña que el contrato terminaría en el dicho día último de noviembre y que debía desocupar por tanto la casa, que el demandado no lo hizo y la demandante el 13 de diciembre siguiente in-terpuso la demanda origen de este pleito.
Como puede verse, el derecho de la demandante a reco-brar la posesión de su casa es claro y claro también el deber del demandado a desocuparla. Sin embargo se ha levantado una cuestión de jurisdicción que nos obliga a revocar la sen-tencia dictada.
La alegada “defensa especial” no tiene importancia al-guna. Blanca Cerra no tenía que decir al demandado quién era lá dueña de la casa. Ella la administraba y ella la al-quiló. Cuando se vió obligada a entablar la acción de de-*291sahucio, entonces compareció la verdadera dneña. Se probó en el inicio el título de la demandante y el poder de Blanca Cerra. ■ Esta declaró además como testigo y explicó todo de-talladamente.
La cuestión seria envuelta en el asunto es la de la juris-dicción de la corte. No fué suscitada expresamente en la corte de distrito, pero el demandado y apelante sostiene en su alegato y sostuvo con insistencia en el acto de la vista del recurso, que este casó ha sido tratado como uno de pre-cario, motivo por el cual se tramitó en la corte de distrito y que no lo es.
Argumenta el apelante que vencimiento de contrato y precario son dos estados de derecho distintos y cita a Es-criche que dice que precario “en su más estrecha acepción es un préstamo revocable a voluntad del que lo ha hecho; y se toma también por todo lo que se posee como en préstamo y a voluntad de su dueño, y así se llama precaria una pose-sión, para dar a entender que la tal posesión no es más que un efecto de la tolerancia del propietario, sin que pueda dar derecho alguno al poseedor.”
T contesta la apelada que “aquél que ocupa la casa sin que subsista el contrato por virtud del que la ocupó anterior-mente, sin que ese contrato se haya prorrogado o se haya rescindido de una manera expresa o tácita, no hace otra cosa que detentar la posesión, y como no paga canon ni merced alguna por la ocupación, tal ocupación no tiene otro carácter que el de precario.”
A nuestro juicio tiene razón el apelante. Claramente re-sulta que ocupa la casa sin derecho alguno y en contra de la voluntad del propietario, pero no precariamente. Y siendo esto así, la calificación de precario que, según la jurispru-dencia determina la jurisdicción original de las cortes de distrito en estos casos, no puede aplicarse aquí.
La ley al fijar la jurisdicción no habla de precario. Sólo emplea esta palabra al prescribir que procede en general eb *292desahucio contra cualquier persona “que detente la posesión material o disfrute precariamente sin pagar canon o merced alguna.” Los preceptos relativos a la jurisdicción están con-tenidos en los dos primeros párrafos de la sección 3 de la ley especial sobre la materia, aprobada el 9 de marzo de 1905, que dicen:
“Tendrán jurisdicción para conocer de las demandas sobre desa-hucio, los jueces municipales del distrito en que radique la finca, cuando el canon de los arrendamientos o el precio o cantidad que, por virtud de cualquier contrato, deba pagarse, computado por una anualidad, no exceda de mil dollars.
“En todos los demás casos conocerán de dichas demandas las cortes de distrito en que la finca radique; y en uno u otro caso se seguirá el mismo procedimiento.”
Como se ve la base adoptada por el legislador fué la cuantía del arriendo calculado por un año. En todos los casos en que el canon, precio o cantidad envuelto por tal motivo, computado por una anualidad, no exceda de mil dó-lares, la jurisdicción corresponde a las cortes municipales. En todos los demás, a la corte de distrito. Entre esos “to-dos los demás” se ha considerado siempre comprendido el “precario.” ¿Por qué? Porque su naturaleza no permite llegar a contrato alguno que comprenda un precio fijado en dinero. La posesión precaria se origina generalmente por actos de liberalidad, o de mera tolerancia, o por abandono o desconocimiento del propietario. Cuando existe un con-trato, la cuantía del mismo controla necesariamente la ju-risdicción.
Y no se diga que el demandado detentaba la posesión material de la finca o la disfrutaba precariamente sin pagar canon o merced alguna, en cuyo concepto y no en el de arren-datario es qne se ha ejercitado la acción de desahucio. Tal teoría es errónea y no puede sostener la jurisdicción de la Corte de Distrito de San Juan. El demandado lo ha sido como arrendatario y precisamente poi'que lo era, pagando *293treinta dólares mensuales se le dio aviso previo de qne el contrato había de expirar el día último de noviembre de 1920. No quitaba al demandado su carácter de arrendatario el vencimiento del contrato por dicho aviso, como no qnita el carácter de arrendatario a nn demandado el vencimiento del término estipulado en el contrato. Los efectos legales de la extinción del contrato de arrendamiento por venci-miento del término fijado en el'contrato o por aviso criando no se fijó plazo son idénticos y en uno y otro caso debe es-tablecerse la demanda de desahucio ante la corte municipal correspondiente cuando el canon del arrendamiento compu-tado por una anualidad no excede de mil dólares como ocurre en el presente caso. Los conceptos de arrendatario y de poseedor en precario son enteramente distintos y claramente se expresan en la sección 2a. de la ley sobre desahucio. La posesión del demandado se ha originado de un contrato de arrendamiento, y aunque sea ilegal no puede calificarse de precaria. Yéase la sentencia del Tribunal Supremo de Es-paña de 9 de septiembre de 1901, 92 Jurisprudencia Civil 130.
La cuestión, además, no es nueva. El propio apelante invoca la jurisprudencia establecida por esta corte en el caso de Roger v. López Acosta, 28 D. P. R. 563, que es como sigue:
“La duda que sustentábamos era si este pleito de desahucio era o no de naturaleza precaria. Si lo era, entonces el demandante no tenía derecho a establecer su acción en una corte municipal. De la demanda radicada en la corte municipal, que es lo único que tenemos derecho a considerar, aparece que los demandantes reconocieron y ratificaron un contrato de arrendamiento hecho por otra persona a nombre de dichos demandantes, por término de seis meses y canon de $38 mensuales pero se negaron a prestar su consentimiento para que fuera' prorrogado. Ahora bien, aunque podría presentarse la cuestión'dé si fué concedida o no una prórroga, o si hubo o no hubo tácita reconducción, en la demanda se alega el hecho de que los de-mandantes trataban de dar término a un arrendamiento, notificán-dose a los demandados que dejaron libre y expedita la finca. El demandado basaba su derecho en su carácter de arrendatario y en *294el pago de una renta estipulada, y como segunda causa de acción alegaba el demandante no haberse pagado la renta. Cuando un arren-datario continúa en la finca arrendada después de vencido el término, tal posesión generalmente no es de naturaleza precaria. De otro modo toda tentativa para recobrar la posesión al vencimiento de un arrendamiento podría a elección del arrendatario convertirse en pre-caria y anular así la jurisdicción de la corte municipal.”
Por virtud de lo expuesto nos vemos obligados a revocar la sentencia recurrida dictada, por una corte que no tenía jurisdicción original para dictarla.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.